Citation Nr: 1456009	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  05-04 687	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for chronic fatigue syndrome.

2.  Entitlement to service connection for fibromyalgia.

3.  Entitlement to service connection for an immune disorder.

4.  Entitlement to service connection for posttraumatic stress disorder.

5.  Entitlement to service connection for gastroesophageal reflux disease.

6.  Entitlement to service connection for hammertoe.

7.  Entitlement to service connection for prostatic hypertrophy.

8.  Entitlement to service connection for lumbar stenosis.

9.  Entitlement to service connection for diabetes mellitus, type II, including due to inservice exposure to herbicides.
 
10.  Entitlement to service connection for peripheral neuropathy, to include as being secondary to diabetes mellitus, type II.

11.  Entitlement to service connection for Peyroine's disease with erectile dysfunction, to include as being secondary to diabetes mellitus, type II.

12.  Entitlement to service connection for a respiratory disorder, to include as being secondary to inservice asbestos exposure.

13.  Entitlement to special monthly compensation by reason of being in need of regular aid and attendance or on account of being housebound.


REPRESENTATION

Appellant represented by:	Leann Baker, Agent


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from November 1972 to February 1973.  This case comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In July 2005, the Veteran and his spouse testified at a hearing held before a Decision Review Officer at the RO.  A transcript of this hearing has been added to the record.

In August 2007, the Board issued a decision which denied the Veteran's claims for service connection for chronic fatigue syndrome, fibromyalgia, and an immune disorder.  The remaining issues were then remanded to the RO for the issuance of a statement of the case.  Manlicon v. West, 12 Vet. App. 238 (1999).  In September 2007, the RO issued a statement of the case addressing the remanded issues, and the Veteran timely perfected his appeal of the same in November 2007.

The Veteran timely appealed the Board's decision on the issues of service connection for chronic fatigue syndrome, fibromyalgia, and an immune disorder to the United States Court of Appeals for Veterans Claims (Court).  In April 2008, based on a Joint Motion for Remand (Joint Motion), the Court remanded these issues back to the Board for further consideration.

In September 2008, the Board issued a new decision which denied the Veteran's claims for service connection for chronic fatigue syndrome, fibromyalgia, and an immune disorder.  The Veteran timely appealed the Board's decision to the Court.  In July 2009, based on a Joint Motion, the Court remanded these issues back to the Board for further consideration.

In June 2010, the Board issued a decision which vacated its September 2008 decision, and then remanded all of the issues on appeal for additional evidentiary development.  

In July 2013, the RO issued a rating decision which denied service connection for a respiratory disorder, to include as being secondary to inservice asbestos exposure.  The Veteran timely filed a notice of disagreement with this decision in September 2013.  Manlicon v. West, 12 Vet. App. 238 (1999).  

In March 2014, the Board remanded this matter directing the RO to schedule a hearing before the Board as requested by the Veteran.


FINDING OF FACT

In September 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of all issues on appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of all issues on appeal by the appellant, through his authorized representative, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn all issues on appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

ORDER

The appeal is dismissed.


		
JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


